Citation Nr: 0941861	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  03-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for residuals of right 
lower lobe pneumonia.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to July 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2005, the appellant testified before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing is associated with the claims folder.  In August 
2006, the Board remanded this case for further evidentiary 
development.  This case has been returned to the Board for 
consideration at this time.

The issues of entitlement to service connection for bronchial 
asthma and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The appellant reports variously in the record that his claim 
for back disability had not been considered.  See VA Form 9 
dated September 2008 with attachments.  The record shows that 
service connection for back disability was denied in December 
2001.  Thereafter, the appellant submitted a notice of 
disagreement (NOD) dated January 2002, and in response the RO 
issued a statement of the case (SOC) on the issues of service 
connection for asthma, residuals of pneumonia, rhinitis and 
chronic fatigue syndrome.  In view of this, the matter is 
REFERRED to the RO for the appropriate action, to include a 
determination as to the scope of the January 2002 NOD, 
and/or, if necessary, the issuance of a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In a Form 9 dated in July 2007 with an unclear date of 
receipt, the appellant appears to disagree with the effective 
date and the rating assigned for his allergic rhinitis in the 
October 2006 rating decision that effectuated the Board's 
August 2006 decision.  His statement referred, however, to an 
effective date in 2004 and a rating of 10 percent, neither of 
which were set in the October 2006 decision.  The matter is 
referred to the RO.  The RO should clarify the Veteran's 
intentions with regard to that statement, including whether 
the statement represents a timely filed notice of 
disagreement to the October 2006 RO determination.

In his October 2006 statement the Veteran also requested 
entitlement to a total disability rating based on individual 
unemployability.  That issue is referred to the RO for 
appropriate action.


FINDING OF FACT

Residuals of right lower lobe pneumonia in service are not 
currently shown.


CONCLUSION OF LAW

Residuals of right lower lobe pneumonia were not incurred in 
or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

In August 2000, VA received an original claim for 
compensation.  At that time, the appellant requested service 
connection for asthma.  Service connection for asthma, 
residuals of pneumonia, and lung problems was initially 
denied by the RO in a December 2001 rating decision.

In February 2001, prior to the initial adjudication, in the 
RO sent the appellant a letter that essentially complied with 
VCAA statutory notice requirements as outlined above.  VA 
notified the appellant of the evidence obtained, the evidence 
VA was responsible for obtaining, and the evidence necessary 
to establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  In May 
2008, VA again sent the appellant a VCAA letter that notified 
him of the evidence obtained, the evidence VA was responsible 
for obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until August 2006, after the 
initial rating decision.  The U.S. Court of Appeals for the 
Federal Circuit previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the 
burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of a decision of the Board, a 
court shall take due account of the rule of prejudicial 
error.  The Supreme Court in essence held that the burden of 
proving harmful error must rest with the party raising the 
issue, the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claim for service connection for residuals of 
pneumonia is denied and, as such, matters concerning 
disability evaluations and effective dates are moot.  
Furthermore, there was subsequent process.  In June 2009, the 
RO readjudicated the claim and issued a Supplemental 
Statement of the Case dated June 2009 notifying him of the 
actions taken and evidence obtained or received.  As such, 
the appellant was afforded due process of law.  Ultimately, 
the appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.  
Lastly, the Board notes that the appellant has been 
represented since 2006 by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  Private treatment records and records related to his 
Social Security Administration (SSA) disability benefits have 
been obtained and associated with the claims folder.  VA 
afforded the appellant an opportunity to appear for a 
hearing.  He testified before the undersigned VLJ in February 
2005 and the transcript of that hearing is associated with 
the claims folder.  Additionally, VA afforded the appellant 
examinations and, in March 2009, VA obtained a medical 
opinion on his behalf.  The Board notes that the recent VA 
examination and opinion is adequate as it reflects a 
pertinent medical history, review of the documented medical 
history, clinical findings, a medical conclusion, and an 
opinion supported by a medical rationale.  The adequacy of 
this examination has not been challenged by either the 
appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Initially, the Board notes the appellant does not assert that 
the claimed residuals of pneumonia are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The appellant seeks service connection for residuals of 
pneumonia.  Service treatment records reflect that the 
appellant had a single episode of pneumonia that led to 
hospitalization in April 1965.  He had symptoms of upper 
respiratory infection, temperature of 101 degrees, rales, and 
consolidation and infiltrate in the posterior right lower 
lobe on x-ray.  He was treated with antibiotics in the normal 
manner.  Out-patient follow-up dated May 1965 indicated that 
the appellant "feels well."  Chest x-ray was normal.  
Report of separation examination dated June 1967 reflects 
respiratory complaints associated with allergy, colds 
associated with allergy, asthma, and shortness of breath 
associated with asthma.  Examination showed normal clinical 
findings and was silent for residuals of pneumonia.  Chest x-
ray was negative.

Private medical records dated from 1970 to 1979 reflect that 
the appellant was treated for upper respiratory infections 
and asthma.  No diagnoses for pneumonia were given.  In 
October 1972, the appellant was seen for respiratory 
complaints, wheezing and nose completely closed.  A chest x-
ray dated October 1972 showed increase in the right apex.  
The radiologist's report reflected findings of pleuritic 
reaction in the left base.  The diagnosis was allergic and 
infectious bronchitis with asthma.  In July 1977, the 
appellant was seen for an upper respiratory infection.

A private treatment note dated November 1998 reflects that 
the appellant was seen for possible pneumonia.  He reported 
feeling sluggish, tired, and having aches/pains.  Clinical 
findings reflect clear lungs and no edema.  The impression 
was to have an x-ray and place the appellant on Cipro for one 
week.  Chest x-ray showed left lower lobe pneumonia.  A 
private chest x-ray dated April 2000 reflects mild emphysema 
and no active disease.

A private examination for SSA dated December 2000 reflects a 
history of asthma and history of left lower lobe pneumonia in 
November 1998 with accompanying x-ray.  Review of the lungs 
showed hyper-resonance, decreased breath sounds, and 
scattered expiratory wheezes.  The impression included 
lifelong history of bronchial asthma on allergic basis.

VA treatment records dated 1989 to 2004 are silent for 
pneumonia or residuals of right lower lobe pneumonia.  These 
records show findings for asthma, allergies, and allergic 
rhinitis.  In January 1989, the appellant was seen for 
shortness of breath, low grade temperature, and non-
productive cough.  Clinical findings reflect clear lungs and 
fair chest expansion.  The impression was upper respiratory 
infection.

In September 2001, a VA examination was conducted.  The 
appellant was diagnosed with chronic obstructive asthma.  
There were no complaints or findings for pneumonia or 
residuals of right lower lobe pneumonia in service.

In November 2002, a VA examination was conducted.  By 
history, the appellant received SSA benefits for back 
disability and fatigue.  A chest x-ray showed hyperextended 
lungs suggestive of emphysema and no infiltrates.

The appellant submitted lay statements in support of his 
claim.  These statements reflect that the appellant had 
respiratory problems.  The appellant's ex-wife reported in 
April 2003 that he had pneumonia, asthma, and general cough 
and cold symptoms during their marriage between 1966 and 
1974.

In February 2005, the appellant testified that he had right 
lower lobe pneumonia in service brought on by his asthma, and 
that his pneumonia in service was related to his rhinitis.  
The appellant theorized that all his respiratory problems 
were intertwined.  He could not recall any specific treatment 
for residuals of pneumonia, but reported that he had had VA 
examinations.

A June 2005 discharge summary reflects that the appellant 
presented with complaints of shortness of breath, cough, 
fever, and chills.  Chest x-ray showed left retrocardiac 
opacification "concerning for" pneumonia.  The initial 
assessment was symptoms most likely secondary to pneumonia.  
Antibiotic treatment was given.  The report of hospital 
course noted that the appellant had been admitted for 
symptoms secondary to bronchitis.

In March 2009, a VA examination was conducted.  The 
examination report includes a subjective history, documented 
history, examination findings, and medical conclusion.  The 
examiner reported that that appellant had an isolated episode 
of pneumonia in April 1965 and indicated that a chest x-ray 
on May 1965 follow-up showed no residuals of pneumonia.  The 
examiner further reported that there were no pulmonary 
symptoms during the remainder of service and that references 
to breathing difficulty therein refer to breathing through 
his nose rather than asthma or pulmonary symptoms.  By 
history, the appellant was unsure whether he had pneumonia 
post service.  He stated that he had acute onset of illness 
in 2005 and had been hospitalized for what may have been 
bronchitis.  History of treatment for asthma and allergy was 
further noted by the examiner along with a negative chest x-
ray dated 2004.  The examiner commented that:

This is mentioned specifically because 
obviously were there any direct residuals 
of his pneumonia that should be 
demonstrable by some element of 
persistent right lower lobe abnormalities 
on chest x-ray such as scarring or some 
other indication of chronic inflammation.

Clinical findings reflect normal chest appearance, 
hyperresonance on percussion, low diaphrams that move well on 
inspiration as shown on percussion, and intact breath sounds.  
There were no rales, rhonchi, or wheezes.  There was no 
cyanosis, clubbing, or peripheral edema.  The examiner 
concluded that the appellant does not have any residuals of 
pneumonia and explained as follows:

The veteran had an isolated episode of 
right lower lobe pneumonia in service, 
responsive to standard antibiotic 
treatment, clearing both symptomatically 
and with resolution of the pneumonia on 
chest x-ray and no evidence of residual 
on x-ray even now (2004), no indication 
of any recurrence of pneumonia, and no 
indication of change in his pulmonary 
status in the remaining two years of 
active duty.  There was no mention at the 
time of any flare-up of his asthma nor 
mention that he had to be treated for 
asthma during the pneumonia episode.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for residuals of pneumonia.  Evidence of residual 
disability associated with right lower lobe pneumonia in 
service has not been presented.  The evidence shows that 
chest x-rays are negative for abnormal lung pathology of the 
right lower lobe following pneumonia in service.  
Furthermore, a VA examiner opined in March 2009 that no 
residuals of pneumonia are objectively shown.  This evidence 
is highly probative in view of the absence of other objective 
medical findings for any residual disability associated with 
right lower lobe pneumonia in service and weighs against the 
claim.

While the appellant submitted a private medical opinion dated 
September 2008 that his past medical history of various 
respiratory conditions (pneumonia, bronchitis, and rhinitis) 
are related to each other, this opinion is cursory and 
proffered without any supporting rationale.  Specifically, 
the opinion is presented on a prescription sheet and does not 
appear to have been predicated on current examination 
findings or documented medical history.  Moreover, the 
physician has not attributed any current disability to the 
right lower lobe pneumonia in service.  Therefore, the Board 
finds that the opinion has diminished probative value.

The Board notes that an evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, a current disability attributable to right 
lower lobe pneumonia is not shown.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that section 1110 of the statute requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
While the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, 
even where the most recent diagnosis is negative, residuals 
of right lower lobe pneumonia are not shown at any time 
following the appellant's isolated bout of pneumonia in 
service.

In July 2009, the appellant's argued that he has a 
compromised immune system due to pneumonia in service.  
However, he does not elaborate as to any specific disability 
attributable to pneumonia in service.  Only those 
disabilities that arise from injury or disease incurred in or 
aggravated by service may be service connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  The Board notes that competent 
evidence of a disability manifested by a compromised immune 
system attributable to pneumonia in service has not been 
presented.  The appellant, as a lay person without the 
appropriate medical training and expertise, is not competent 
to provide a probative opinion on a medical matter as complex 
as the compromise of the immune system and the diagnosis of a 
specific disability resulting therefrom.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Therefore, 
the appellant's argument has no merit.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of right lower lobe 
pneumonia is denied.


REMAND

PTSD

The Board remanded the issue of service connection for PTSD 
in August 2006 for further evidentiary development of the 
claimed stressors.  In September 2006, the appellant reported 
that the race riot at Clark Air Force Base (AFB) occurred 
between February and July 1965.  Along with correspondence 
dated September 2006, the appellant submitted a letter dated 
November 2004 from the U.S. Air Force Command Historian in 
Hawaii.  This letter reflects that the PACAF Archives could 
not confirm that a riot happened at the Airman's Club on 
Clark Air Base in the Philippines in 1965.  He was advised to 
contact the Air Force Historical Research Agency at Maxwell 
AFB.

Verification of the alleged riot with Maxwell AFB has not 
been accomplished; therefore, remand is warranted to ensure 
the VA has satisfied its duty to assist.  The Board notes 
that, although the appellant's representative reports 1967 as 
the correct date, the appellant has reported directly to VA 
otherwise and notes that he has confirmed this information in 
his flight log.



Asthma

Service connection was granted for allergic rhinitis in the 
Board's August 2006 decision.  The appellant and his 
representative now argue that bronchial asthma is aggravated 
by service-connected allergic rhinitis and, therefore, 
service connection is warranted.  The appellant's 
representative further argues that the most recent VA 
examination is inadequate as it does not address whether 
asthma is aggravated by service-connected allergic rhinitis.

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.

Upon review of the record, the Board believes that a VA 
opinion addressing whether the appellant's well-documented 
asthma is aggravated by service-connected allergic rhinitis 
is required.  The Court has held that there is a low 
threshold when considering whether there is an indication 
that a disability or persistent or recurring symptoms of a 
disability may be associated with service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Accordingly, remand for a 
VA examination and opinion is warranted.

The case is REMANDED for the following action:

1.  The AMC should verify with Air Force 
Historical Research Agency at Maxwell AFB 
whether there was a race riot at Clark 
AFB, Philippines, between February and 
July 1965.  The VA request and any 
response(s) received should be associated 
with the claims folder.

2.  The claims folder should be returned 
to the examiner who performed the March 
2009 VA examination, and that examiner 
should express an opinion as to whether or 
not the appellant's service-connected 
allergic rhinitis aggravates (causes 
increased disability) or results in 
additional impairment of bronchial asthma.  
If the examiner finds that the Veteran's 
bronchial asthma is aggravated by the 
service-connected allergic rhinitis, the 
degree of such additional disability or 
impairment should be stated.  If further 
examination is deemed necessary to reach 
such a determination, examination should 
be scheduled.  A complete rationale must 
be provided for all opinions.  

If the March 2009 examiner is no longer 
available, the claims folder should be 
referred to another appropriate examiner 
who should follow the instructions above. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


